DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Tesfagaber (US 2017/0268787) in view of Wisner (US 2015/0335202) and Garvin (US 6,144,016).
With respect to the limitations of claim 1, Tesfagaber teaches a self-heating device comprising: a palette comprising a planar portion (Figs 2, 4, cooking plate 106, having a central planar portion, 0033) and a stepped portion extending around (perimeter edge 210, 0033) the planar portion; a stove (Figs 1-3, base 102, 0052) comprising: an upper shell comprising a stepped rim (annular edge, 0033) for supporting the stepped portion of the palette (see figure 4); a heater (Figs 1-5, heating element 200, 0033) supported on the upper shell (102) and located below the planar portion of the palette (106).  Tesfagaber further discloses the device having a heating element powered by a battery (0022, 0044, 0058).  
Tesfagaber discloses the claimed invention except for a lower shell connected to the upper shell; a heater supported on the stepped rim of the upper shell; a heating circuit board connected to the heater and located in the stepped rim of the upper shell; a button supported on the upper shell and operable to turn on or off the heating circuit board; the battery connected to the heating circuit board; a recharging circuit board connected to the battery; and a recharging port connected to the recharging circuit board, thereby allowing connection of the recharging circuit board to an external power supply via the recharging port.
However, Wisner discloses a lower shell (Fig 6, base 42, 0020) connected to the upper shell (retainer 44, 0020); a heater (heating element 48, 0020) supported on the stepped rim (channel 56, 0020, the heating element 48 may be an electric heat source,…which is positioned in the channel 56 of the retainer 44) of the upper shell; a heating circuit board connected to the heater and located in the stepped rim of the upper shell (0025, controller may include a circuit board mounted to the tray and electrically connected to the power cord 16 and the heating element 48); the battery (as disclosed by Tesfagaber) connected to the heating circuit board (0025) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the self-heating device of Tesfagaber having a stove with an upper shell, a heater silent to heating circuit board with a lower shell connected to the upper shell; a heater supported on the stepped rim of the upper shell of Wisner for the purpose of providing a known upper and lower shell configuration that is easily assembled and disassembled for maintenance and cleaning of the device, including the heater.  It would also have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the self-heating device of Tesfagaber having a stove with an upper shell, a heater silent to heating circuit board with a heating circuit board connected to the heater and located in the stepped rim of the upper shell; the battery connected to the heating circuit board of Wisner for the purpose of providing a known heating element, heating circuit board configuration that allows the flow of current to be selectively provided to the heating element from the power source by a programmable controller (0026). 
Additionally, Garvin discloses a button (Figs 1, 2, switch 55, Col 5) supported on the upper shell (wall 12, Col 5) and operable to turn on or off the heating circuit board (as disclosed by Wisner); a recharging circuit board (claim 21, power converter) connected to the battery (Fig 3, battery 58, Col 5); and a recharging port (power receptacles 57, 59, Col 5, claim 21, external terminal) connected to the recharging circuit board, thereby allowing connection of the recharging circuit board to an external power supply via the recharging port (claim 21, a power converter disposed to receive alternating current power from said external source and to charge said battery from said power converter) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the self-heating device of Tesfagaber in view of Wisner having a heating element operable by a battery silent to a recharging circuit board with a button supported on the upper shell and operable to turn on or off the heating circuit board; a recharging circuit board connected to the battery; and a recharging port connected to the recharging circuit board of Garvin for the purpose of providing a known switching and charging configuration that allows the heating element to be selectively turned on and off and is suitable for conducting power from an external source for charging the battery (claim 21). 

Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Tesfagaber (US 2017/0268787) in view of Wisner (US 2015/0335202) and Garvin (US 6,144,016) as applied to claim 1, further in view of Borkovec (US 2016/0192705).
With respect to the limitations of claim 2, Tesfagaber in view of Wisner and Gavin discloses the claimed invention except for explicitly showing comprising a wire for connecting the battery to the recharging circuit board.  However, comprising a wire for connecting the battery to the recharging circuit board is known in the art.  Borkovec, for example, discloses using a wire for connecting the battery to the recharging circuit board (Fig 2, 0044) has the advantage of providing a known wired configuration that is suitable for connecting a battery to recharging circuit board (0044).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the self-heating device of Tesfagaber in view of Wisner and Garvin having a battery and recharging circuit board silent to the connection method with the wired connection of Borkovec for the purpose of providing a known wired configuration that is suitable for connecting a battery to recharging circuit board.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        12/2/2021